Citation Nr: 0822879	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  05-17 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected compression fracture T-11 with 
degenerative lipping and radiculopathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of ligamentous strain and 
internal derangement of the left knee prior to February 3, 
2005.

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of ligamentous strain and 
internal derangement of the left knee from February 3, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
the degenerative changes with painful motion, left knee from 
February 3, 2005.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of right knee injury prior to 
February 3, 2005.

6.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of right knee injury from 
February 3, 2005.

7.  Entitlement to an evaluation in excess of 10 percent for 
the degenerative changes with painful motion, right knee from 
February 3, 2005.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).  


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
October 1975 and from December 1975 to December 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied a rating in excess of 40 percent 
for the service-connected thoracic spine disorder, ratings in 
excess of 10 percent for the service-connected left and right 
knee disorders, and also denied entitlement to a TDIU.

Also on appeal is a March 2006 RO rating decision that 
increased the ratings for left and right knee disabilities to 
20 percent each, effective from February 3, 2005, and also 
granted separate ratings for left and right knee degenerative 
changes with painful motion, each rated 10 percent disabling 
effective from February 3, 2005.

Inasmuch as higher ratings are available for the service-
connected left and right knee disabilities than those assigned 
in the March 2006 rating decision, and as a claimant is 
presumed to be seeking the maximum available benefit for a 
given disability, the claims for higher rating as reflected on 
the title page remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The veteran requested a hearing before a Veterans Law Judge at 
the RO, and a hearing was duly scheduled in February 2008.  The 
veteran failed without good cause to appear to testify.  His 
request for a hearing before the Board is accordingly deemed to 
be withdrawn.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran's service-connected thoracic spine disability 
is manifested by flexion greater than 30 degrees, no ankylosis, 
and no incapacitating episodes due to intervertebral disc 
syndrome.

3.  Prior to February 3, 2005 the veteran's service-connected 
bilateral knee disability was manifested by pain on motion and 
clinical evidence of slight instability.

4.  From February 3, 2005 the veteran's service-connected 
bilateral knee disability has been manifested by pain on motion 
and clinical evidence of moderate instability.

5.  Degenerative arthritis of the bilateral knees was 
demonstrated by X-ray in April 2005, and is manifested by 
flexion greater than 45 degrees and extension better than 10 
degrees, with pain on motion.

6.  The service-connected disabilities alone are not shown to 
preclude the veteran from obtaining and maintaining 
substantially gainful employment. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
the service-connected 
compression fracture T-11 with degenerative lipping and 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a including General 
Rating Formula for Diseases and Injuries of the Spine (2007).  

2.  The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of ligamentous strain and 
internal derangement of the left knee prior to February 3, 2005 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71 including Diagnostic Code 5257 (2007).

3.  The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of ligamentous strain and 
internal derangement of the left knee from February 3, 2005 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71 including Diagnostic Codes 5256 to 5263 (2007)  
 
4.  The criteria for an evaluation in excess of 10 percent for 
the degenerative changes with painful motion, left knee from 
February 3, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including 
Diagnostic Codes 5003, 5260, 5261 (2007)  
 
5.  The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of right knee injury prior to 
February 3, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including 
Diagnostic Codes 5257 (2007).

6.  The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of right knee injury from 
February 3, 2005 are not met.   38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including 
Diagnostic Codes 5256 to 5263 (2007).   

7.  The criteria for an evaluation in excess of 10 percent for 
the degenerative changes with painful motion, right knee from 
February 3, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including 
Diagnostic Codes 5003, 5260, 5261 (2007)  
 
8.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2004 the RO sent the veteran a letter advising him 
that in order to establish entitlement to an increased rating 
for a service-connected disability the evidence must show that 
the disability had become worse.  The veteran had an 
opportunity to respond prior to issuance of the rating decision 
in August 2004.

In March 2005, during the course of the appeal, the RO sent the 
veteran a letter advising him of the elements required to 
obtain a TDIU (a single service-connected disability rated at 
least 60 percent disabling, or multiple service-connected 
disabilities with one rated at least 40 percent disabling and 
combined evaluation at least 70 percent).  The veteran had an 
opportunity to respond prior to issuance of the Supplemental 
Statements of the Case (SSOCs) in December 2006 and July 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) and 
that VA would make reasonable efforts to obtain records on the 
veteran's behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

The March 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, please 
send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in the 
claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of the 
adjudication, in that his claim has been fully developed before 
the case was readjudicated as reflected in the July 2007 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the veteran 
has been afforded ample opportunity to submit such information 
and/or evidence.  Neither in response to the letters cited 
hereinabove nor at any other point during the pendency of this 
appeal has the veteran or his representative informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This was accomplished in the SOC and SSOCs, which suffices for 
Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the Court stated that adequate notice in a rating claim 
requires all four of the following questions be answered in the 
affirmative.  (1) Do the notice letters inform the claimant 
that to substantiate the claim he or she must provide, or ask 
VA to obtain, medical or lay evidence showing a worsening or 
increase in severity and the effect that worsening has had in 
his or her employment and daily life?  (2)  Is the claimant 
rated under a diagnostic code (DC) that contains the criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has had on the claimant's 
employment and daily life (such as a specific measurement or 
test result)?  If so, do the notice letters provide at least 
general notice of that requirement?  (3) Do the notice letters 
advise the claimant that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide a range in severity from 0 percent 
to 100 percent (depending on the disability involved), based on 
the nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact on 
employment and daily life?  (4) Do the notice letters provide 
examples of the types of medical and lay evidence the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., competent 
lay statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge of 
what was necessary to substantiate the claim; (2) a reasonable 
person could be expected to understand from the notice what was 
necessary to substantiate the claim; (3) the benefit claimed is 
precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
claiming entitlement to a TDIU the veteran has presented 
evidence regarding the effect of his service-connected symptoms 
on all aspects of daily living, not just employability and not 
just on a schedular basis.  The Board accordingly finds that 
the veteran has demonstrated actual knowledge of the evidence 
required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist the veteran in connection with the claims on appeal.  

The veteran's service treatment record (STR), service personnel 
record (SPR), SSA disability file, and post-service VA and non-
VA medical records have been associated with the claims file.  
The veteran has not identified, and the file does not otherwise 
indicate, that there are any other medical providers having 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in June 
2007.  The veteran has not asserted, and the file does not 
show, that his symptoms have become more severe since then.  

The veteran's substantive appeal requested a hearing before the 
Board at the RO, but he failed without good cause to appear at 
a hearing scheduled in February 2008.  His request for hearing 
is accordingly deemed to be withdrawn.

Under these circumstances, the Board finds that the veteran is 
not prejudiced by the Board proceeding, at this juncture, with 
an appellate decision on the claims on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the disabilities 
since the claim for increased rating was filed in January 2004.  
The Board's adjudication of these claims accordingly satisfies 
the requirements of Hart.

Evaluation of service-connected spine disability

Effective from September 26, 2003, disabilities of the spine - 
including intervertebral disc syndrome (IVDS) - are rated under 
a General Rating Formula for Diseases and Injuries of the 
Spine, with rating criteria as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees;  or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

A rating of 30 percent is assigned for forward flexion of the 
cervical spine of 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  

A rating of 40 percent is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, for favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease; 
associated objective neurologic symptoms are rated separately 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.  For 
purposes of evaluation under the General Rating Formula, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
twelve months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A rating of 60 
percent is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  

When evaluating under this diagnostic code, if IVDS is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitating episodes or the 
General Rating Formula, whichever results in a higher 
evaluation for that segment.  

The veteran had a VA-contracted examination of the spine in May 
2004 in which he complained of cervical and lumbar discomfort 
exacerbated by bending, twisting, heavy lifting, protracted 
standing and sitting, and range of motion of the cervical 
spine.  He denied upper or lower extremity paresthesias, bowel 
or bladder dysfunction, decreased muscle strength or gait 
disturbance.

On observation in May 2004 the veteran's posture was normal, 
but his gait was mildly limping due to guarding and discomfort, 
left worse than right.  Range of motion of the cervical spine 
was flexion to 45 degrees and combined range of motion to 340 
degrees, with no appreciable ankylosing.  Range of motion of 
the thoracolumbar spine was flexion to 75 degrees and combined 
range of motion to 185 degrees.  Although there was pain and 
spasm, there was no current sign of radiculopathy in either the 
cervical or thoracolumbar spine.  Neurologic examination was 
within normal limits.  X-rays showed early minimal 
osteoarthritic changes in the lower cervical spine and early 
osteoarthritic changes in the lower thoracic spine and lower 
lumbosacral spine.  

The examiner in May 2004 stated that there was no pathology to 
render a diagnosis of IVDS because there were no signs of 
radiculopathy or peripheral nerve involvement.  The examiner 
diagnosed arthritis of the cervical and thoracolumbar spine 
with chronic discomfort from the neck to the lower back 
exacerbated by physical exertion.

(The Board notes at this point that the range of motion shown 
in the May 2004 examination is compensable at the 10 percent 
rate under the General Rating Formula based on thoracolumbar 
flexion between 60 degrees and 85 degrees.)

VA MRI of the lumbar spine in February 2005 showed disc 
degeneration and mild diffuse disc bulge in L3-L4 and L4-L5.  
There was no evidence of disc herniation or stenosis at any 
level.

The veteran had another VA-contracted examination of the spine 
in March 2005 in which he complained of constant low back pain 
traveling to the right foot.  He 
also reported incapacitating episodes on ten occasions during 
the previous year, for a total of 15 to 20 days during which 
his VA physician Dr. GS recommended bedrest. 

On examination in March 2005 the veteran had range of motion of 
the thoracolumbar spine of 0 degrees to 90 degrees (normal), 
although with pain at 20 degrees.  Combined range of motion of 
the thoracolumbar spine was 340 degrees (normal).  Repetitive 
use caused additional limitation of motion by pain but not by 
fatigue, weakness, lack of endurance or incoordination.  There 
were no signs of IVDS with chronic and permanent nerve root 
involvement.  There was no complaint of radiating pain on 
movement and there was no muscle spasm or tenderness.  The 
spine was not ankylosed.    
   
(The Board notes at this point that the range of motion shown 
in the March 2005 examination is not compensable under the 
General Rating Formula.)

The veteran had a VA examination of the spine in June 2007in 
which he complained of increased low back pain and sharp 
shooting pains down both legs and right hip pain from the low 
back since the last evaluation.  The veteran denied urinary 
incontinence but affirmed urinary urgency and frequency 
(daytime voiding interval less than one hour) and nocturia 
(voiding five or more times per night).  He also reported fecal 
incontinence, erectile dysfunction, numbness and paresthesias, 
leg or foot weakness, falls, and unsteadiness.  He reported 
peripheral neuropathy in a stocking pattern that worsens if the 
back pain worsens but is ever present.

(The Board notes at this point that the veteran is nonservice-
connected diabetic, and that service connection for bilateral 
leg neuropathy, bilateral foot neuropathy, and bilateral hip 
condition was denied in an RO rating decision in March 2006.)

The veteran reported flare-ups of the spinal disorder every two 
to three weeks, severe in intensity and lasting three to seven 
days per incident and requiring bed rest.  However, the veteran 
reported no incapacitating episodes for IVDS during the past 
year.  The veteran used a cane to ambulate and reported being 
able to walk only a few yards.

Objective examination in June 2007 showed no spasm or other 
abnormality of the spinal muscles.  The spine was normal in 
curvature and contour.  Thoracolumbar range of motion was 
flexion 0 degrees to 45 degrees and combined range of motion 
160 degrees.  Diagnosis was DJD and DDD of the lumbar spine 
with radiculopathy of the right lower extremity.

The June 2007 examiner stated that the spinal disability would 
prevent sports; would cause severe limitation of chores, 
exercise, and recreation; would cause moderate limitation of 
shopping and traveling; and, would cause no limitation of 
feeding, bathing, dressing, toileting or grooming.

(The Board notes at this point that the range of motion shown 
in the June 2007 examination is compensable at the 20 percent 
level under the General Rating Formula for flexion between 30 
degrees and 60 degrees.)

Based on the evidence above, the Board finds that the criteria 
for an evaluation in excess of 40 percent are not met.

As noted, the veteran's range of motion on examination has been 
compensable at 20 percent at most.  His current rating is 40 
percent.  An increased rating of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine, but 
the evidence does not show that the thoracolumbar spine is 
ankylosed to any degree (favorable or unfavorable).  

There are no documented incapacitating episodes of IVDS to 
warrant alternative rating for that disability.  There are no 
documented neurological deficits to warrant separate rating for 
a neurological disability.

The veteran's primary complaint is of back pain.  However, the 
General Rating Formula is for application with and without 
pain, whether or not it radiates. In any event, straightforward 
application of the General Rating Formula would result in a 20 
percent evaluation; the veteran's current 40 percent evaluation 
represents an adequate compensation for his symptoms of pain, 
including during flare-ups.

In addition to the medical evidence, the Board has considered 
the veteran's correspondence to VA detailing the symptoms 
associated with his back disorder. 

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, even according the veteran full credibility, there is 
nothing in his lay evidence to show that the schedular criteria 
for the higher rating (unfavorable ankylosis of the entire 
thoracolumbar spine) are met.

The Board accordingly finds that the medical and lay evidence 
of record shows that veteran's symptoms more closely 
approximate the criteria for the current 40 percent rating.  
Accordingly, the claim for increased evaluation must be denied. 

In adjudicating this claim, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As the evidence preponderates against this claim the 
benefit-of-the-doubt rule is not for application.  
 


 
Evaluation of service-connected knee disabilities

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 and 
5261 are as follows.  
A rating of 10 percent is assigned for flexion limited to 45 
degrees and for extension limited to 10 degrees.  A rating of 
20 percent is assigned for flexion limited to 30 degrees and 
for extension limited to 15 degrees.  A rating of 30 percent is 
assigned for flexion limited to 15 degrees and for extension 
limited to 20 degrees.  A rating of 40 percent is assigned for 
extension limited to 30 degrees.  A rating of 50 percent is 
assigned for extension limited to 45 degrees.

The Board notes that under the VA rating schedule normal range 
of motion of the knee is flexion to 140 degrees and extension 
to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating of 
20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" disability.  

The terms "slight,""moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Where medical evidence shows claimant has arthritis, and where 
the diagnostic code applicable to the disability is not based 
on limitation of motion, such as DC 5257 (knee subluxation or 
instability), a separate rating may be assigned if there is 
additional disability due to limitation of motion.  VAOPGCPREC 
23-97 (July 1,1997); see also Hicks v. West, 8 Vet. App. 417 
(1995).

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating, per joint, combined under DC 5003, even 
though there is no actual limitation of motion.  VAOPGCPREC  
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

Finally, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

 Evaluation prior to February 3, 2005

The veteran had a VA-contracted examination of the joints in 
May 2004 during which he complained of progressive discomfort 
of the knees with ambulation, squatting, kneeling, protracted 
standing or sitting, and negotiating stairs.  He reported daily 
chronic discomfort, slightly ameliorated by acupuncture, 
massage and heat therapy.  

On observation in May 2004 the veteran's posture was normal, 
but his gait was mildly limping due to guarding and discomfort, 
left worse than right; there were no abnormal weightbearing 
signs but the veteran used a cane for ambulation assistance due 
to instability of the bilateral knees and for support.  
Examination of the knees revealed mild palpable edema of the 
left knee without associated erythema or heat changes.  There 
were no appreciable findings regarding medial joint space in 
the left knee.  Range of motion was 0 degrees to 70 degrees 
with pain on flexion.  There was no locking discomfort and no 
further limitation by fatigue, weakness, lack of endurance or 
incoordination.  There was slight positivity of drawer test 
bilaterally, right worse than left.  X-rays of both knees were 
normal.

The examiner in May 2004 diagnosed chronic knee strain and 
tendonitis, with bilateral range of motion limited by pain.

In comparing the evidence to the rating criteria, the Board 
finds that the examiner's notation of "slight positivity to 
drawer test" bilaterally shows continued "slight 
instability" for which the 10 percent rating is appropriate 
under DC 5257.  A higher 20 percent rating is not warranted 
under DC 5257 unless the evidence shows "moderate" 
instability.  

Because flexion was greater than 45 degrees and extension 
better than 10 degrees in each knee, limitation of motion was 
not compensable.  Further, because X-rays did not show 
arthritis, separate rating for painful motion due to arthritis 
is not appropriate as of this date.

The Board has considered the requirements of DeLuca and 
regulations regarding pain.  The veteran is shown to have 
additional limitation of motion and function due to pain; 
however, even with the pain on repetitive motion the veteran is 
able to achieve motion in both knees that does not approach the 
criteria for compensation.  Accordingly, the current 10 percent 
rating is appropriate compensation for the veteran's 
demonstrated pain on motion under DeLuca.

Accordingly, the Board finds that the criteria for an 
evaluation in excess of 10 percent for bilateral knee disorder 
are not met prior to February 3, 2005.
 
Evaluation from February 3, 2005

The veteran had a VA-contracted examination in March 2005 in 
which he complained of daily pain and "giving out."  The 
veteran was observed to have an unsteady gait.  On examination 
both knees were abnormal in appearance. Range of motion was 
full (0 degrees to 140 degrees) but with pain.  Repetitive use 
of both knees resulted in additional limitation due to pain but 
not due to weakness, fatigability, lack of endurance or 
incoordination.  Drawer test of both knees was normal, but 
McMurray's test of both knees showed moderate instability.  X-
rays of the left knee were normal; there is no comment 
regarding any X-ray of the right knee.

The March 2005 examiner noted that knee pain was global on 
examination and all knee maneuvers produced pain, which made it 
difficult to give a specific diagnosis.  The effect of the 
condition on the veteran's usual employment and his daily 
activity would be pain with walking, standing and bending.  

VA X-ray of the knees in April 2005 showed evidence of 
degenerative changes in the patellofemoral joints, right 
greater than left, and previous injury to the right medial 
collateral ligament.

(The Board notes at this point that the examination of March 
2005 shows entitlement to rating of 20 percent for moderate 
instability under DC 5257.  Limitation of flexion and 
limitation of extension were still not at compensable level, 
but because X-rays in April 2005 showed DJD in both knees a 
separate rating of 10 percent for each knee is warranted under 
Lichtenfels.)

The veteran had a VA examination of the joints in June 2007 in 
which he complained of increase in pain and locking up of both 
knees since the last review.  The veteran was observed to walk 
with a cane; he stated that he was unable to stand for more 
than a few minutes or to walk farther than a few yards.  He 
complained of instability and giving way, pain, stiffness, 
weakness, episodes of subluxation several times per year but 
less than monthly, locking episodes one to three times per 
month, repeated effusion, and severe flare-ups every one or two 
months requiring him to stay in bed and avoid any walking.  

The examiner in June 2007 observed that the veteran walked with 
an antalgic gait but saw no evidence of abnormal weightbearing.  
Range of motion of the left knee was 0 degrees to 80 degrees; 
range of motion of the right knee was 0 degrees to 70 degrees.  
There was no additional limitation of motion on repetitive use. 
Neither knee showed instability or any abnormality of the 
patella or meniscus.  

(The Board notes at this point that the examination of June 
2007 shows limitation of flexion and limitation of extension 
were still not at compensable level, but 10 percent rating for 
pain on motion is warranted for DJD under Lichtenfels.  The 
examiner found no evidence of instability, so entitlement to 
separate rating for instability under DC 5257 is not shown.)  

In comparing the evidence to the rating criteria, the Board 
notes that the criteria for compensable rating for limitation 
of flexion (DC 5260) or limitation of extension (DC 5261) are 
not met for either knee during the period from February 3, 
2005.  The veteran is shown on two examinations during that 
period to have achieved flexion greater than 45 degrees and 
extension and better than 10 degrees in each knee.  
Nonetheless, he is entitled to 10 percent per knee for painful 
motion per Lichtenfels.

The Board has considered the requirements of DeLuca and 
regulations regarding pain.  The veteran is shown to have 
additional limitation of motion and function due to pain; 
however, even with the pain on repetitive motion, the veteran 
is able to achieve motion in both knees that does not approach 
the criteria for compensation.  Accordingly, the current 10 
percent rating is appropriate compensation for the veteran's 
demonstrated pain on motion under DeLuca.

The examination in March 2005 showed moderate instability, so 
the currently-assigned separate rating of 20 percent under DC 
5257 is appropriate.  Increased evaluation of 30 percent is 
awarded for "severe" instability; given that the most recent 
examination in June 2007 showed no instability at all, the 
Board finds that the criteria for a rating higher than 20 
percent for instability are not met.

In addition to the medical evidence, the Board has considered 
the veteran's correspondence to VA detailing the symptoms 
associated with his bilateral knee disorder. 

As noted above, a layperson is competent to testify in regard 
to the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 
466.  However, even according the veteran full credibility, 
there is nothing in his lay evidence to show that the schedular 
criteria for the higher rating (limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, or severe 
instability of the knee) are met.

The Board accordingly finds that the medical and lay evidence 
of record shows that veteran's symptoms more closely 
approximate the criteria for the current 20 percent ratings for 
bilateral knee disabilities and the current 10 percent ratings 
for bilateral knee instability.  Accordingly, the claim for 
increased evaluations must be denied. 

In adjudicating this claim, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).  As 
the evidence preponderates against this claim the benefit-of-
the-doubt rule is not for application.  

Entitlement to a TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided that one of 
those disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
compression fracture  
T-11 with degenerative lipping and radiculopathy (rated at 10 
percent from June 1994 and at 40 percent from September 2000); 
residuals of right knee injury (rated at 10 percent from June 
1994 and at 20 percent from February 2005); residuals of 
ligamentous strain and internal derangement of the left knee 
(rated at 10 percent from June 1994 and at 20 percent from 
February 2005); and, degenerative changes left and right knees 
with painful motion (each rated at 10 percent each from 
February 2005).  

The veteran's combined evaluation for compensation prior to the 
Board's grant above was 30 percent from June 1994, 50 percent 
from September 2000, and 70 percent from February 2005.

Since the veteran has a combined rating of 70 percent or more, 
he meets the criteria for assignment of a TDIU rating under 
38 C.F.R. § 4.16(a).  

The veteran has received a permanent and total rating for 
nonservice-connected pension since September 2000; there is 
accordingly no dispute regarding his unemployability.  The 
question for resolution is whether he is unemployable due to 
his service-connected disabilities.

The veteran has the following nonservice-connected disabilities 
recognized by VA: diabetes mellitus (rated at 20 percent for 
pension purposes); HIV infection (rated at 10 percent for 
pension purposes); right and left hip disorders; migraine 
headaches; bilateral leg and foot neuropathies; post-traumatic 
stress disorder (PTSD); and, major depression.  In addition to 
the nonservice-connected disabilities listed above, the 
veteran's VA treatment records reflect treatment for the 
following active medical problems: hypertension, hepatitis C 
infection, peripheral vascular disease and 
hypercholesterolemia.

The veteran's SSA disability file shows that he applied for 
disability benefits in November 1994, citing being HIV 
positive, chronic back and knee pain, diabetes mellitus, and 
severe depression.  SSA benefits were initially denied by 
decisions in February 1995 and May 1995 that found the claimed 
disabilities were not so severe as to cause unemployment.  
However, a subsequent SSA decision in January 1996 granted 
unemployability due to PTSD, depression, musculoskeletal 
problems, and HIV infection.  

The January 1996 SSA decision associated unemployability with 
psychiatric problems rather than medical problems.  The 
decision particularly noted that the veteran's treating mental 
health therapist had diagnosed adjustment disorder with 
depressed mood, with the likelihood of further deterioration 
and continued inability to maintain employment.  The SSA 
decision also specifically noted that the veteran's service-
connected musculoskeletal problems (then rated as 30 percent 
disabling) were not of listings-level severity.

The January 1996 SSA decision granted disability benefits from 
November 1994, that being the date the veteran was referred for 
mental health treatment, rather than November 1993 (the date 
the veteran last worked).  The Administrative Law Judge (ALJ) 
noted that the veteran had earlier physical and mental 
symptoms, but his diagnosis with HIV in September 1994 
increased his depression and resulted in the psychiatric 
referral in November 1994.  The ALJ stated that only the 
evidence dated November 1994 and afterward showed that the 
veteran's impairments were severe and disabling; prior to that 
time, his disability would be speculative.

SSA benefits ceased for a period due to the veteran allegedly 
resuming work, but in October 2001 an SSA ALJ reversed that 
determination and reinstated disability benefits.  The SSA 
documents regarding cessation and reinstatement of disability 
benefits cite diagnoses of mood disorder, depression, affective 
disorders, and symptomatic HIV, but do not cite any of the 
veteran's service-connected disabilities.

The veteran's SSA file contains extensive VA and non-VA 
examination and treatment reports as well as multiple 
determinations to start, stop, and re-start disability 
benefits.  All of these documents show that the veteran's 
unemployability was based on nonservice-connected mental 
problems rather than service-connected medical disabilities.

The veteran had examinations in September 1994, December 2000, 
August 2002, May 2004, March 2005 and June 2007.  These 
examinations show the increasing severity of the veteran's 
service-connected disabilities, but there is no indication 
therein that any of the veteran's service-connected 
disabilities were so severe, individually or in aggregate, to 
render him unemployable.

Similarly, the file contains extensive VA and  private 
treatment records regarding service-connected medical 
complaints and nonservice-connected medical and psychiatric 
complaints, but nothing in those treatment notes shows that the 
veteran's service-connected disabilities, alone, caused him to 
be unemployable.

Based on careful review of the evidence above, the Board finds 
that the evidence does not show that the veteran's service-
connected disabilities, alone, have rendered him unable to 
pursue or maintain gainful employment.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case outside 
the norm; the sole fact that a veteran is unemployed or has 
difficulty finding employment is not enough, since a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, 
training, and special work experience, but not to his age or to 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. 
App. at 363 (1993).  

The file shows that the veteran is a high school graduate with 
some college (14 years education).  Given his education, there 
is no reason why his service-connected disabilities, alone, 
would render him unable to obtain and maintain at least 
sedentary employment.

Based on the evidence and analysis above, the Board finds that 
the criteria for a TDIU are not met.  Accordingly, the claim 
must be denied.  

In adjudicating this claim, the Board has considered the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As the evidence preponderates against this claim the 
benefit-of-the-doubt rule is not for application.  




ORDER

An evaluation in excess of 40 percent for the service-connected 
compression fracture T-11 with degenerative lipping and 
radiculopathy is denied.

An evaluation in excess of 10 percent for the service-connected 
residuals of ligamentous strain and internal derangement of the 
left knee prior to February 3, 2005 is denied.  

An evaluation in excess of 20 percent for the service-connected 
residuals of ligamentous strain and internal derangement of the 
left knee from February 3, 2005 is denied.

An evaluation in excess of 10 percent for the service-connected 
degenerative changes with painful motion, left knee from 
February 3, 2005 is denied.

An evaluation in excess of 10 percent for the service-connected 
residuals for right knee injury prior to February 3, 2005 is 
denied.  

An evaluation in excess of 20 percent for the service-connected 
residuals of right knee injury from February 3, 2005 is denied.

An evaluation in excess of 10 percent for the service-connected 
degenerative changes with painful motion, right knee from 
February 3, 2005 is denied.

A disability rating based on individual unemployability due to 
service-connected disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


